By the Court. —
Jenkins, J.,
delivering the opinion.
This is an action to recover damages, alleged to have resulted from a breach of a warranty of soundness on the sale of a slave, who afterwards proved to be unsound. The case turns upon the fact of warranty. There was none in writing, ■and but one witness testifies to this point. This witness testified three times in the case — twice by depositions under commission, and once from the witness’ stand in open Court. This testimony, as given on each occasion, was before the jury. Looking to it as delivered on the first and last occasions, there was evidence of a warranty; looking to it as delivered on the intermediate occasion, there was no evidence of warranty. Twice he swears he was present when the trade was made; once he swears he was not so present. This witness stood before the jury self-impeached. It is very manifest, they discredited him. The rule is, that the credibility *564of a witness is a question for the jury. How can it be otherwise, when the object of his testimony is to produce conviction on their minds. Conceding, for the argument, that there may be exceptions to the rule, cases of credit denied to witnesses, by the jury, so- flagrantly wrong, as to require the interposition of the Court (as I am disposed to hold),.we think this is not such a case. The Judge who- presided on the trial, refused, upon motion made, to disturb the verdict, and this is-the error assigned. Believing he committed no error, we affirm-, the judgment.
JUDGMENT.
Whereupon, it is considered and adjudged by the Court,, that the judgment of the Court below be affirmed.